Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156128(124)                                                                                             David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  GARY HENRY and KATHY HENRY,                                                                             Kurtis T. Wilder,
           Plaintiffs-Appellees,                                                                                      Justices
                                                                     SC: 156128
  v                                                                  COA: 328716
                                                                     Saginaw CC: 03-047775-NZ
  DOW CHEMICAL COMPANY,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of the Michigan Defense Trial Counsel
  to file a late amicus curiae brief is GRANTED. The amicus brief submitted on October
  25, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 27, 2017
                                                                               Clerk